Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination filed on 05/13/2021.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/13/2021 has been entered.

Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. The applicant argues that (i) the cited references, Sahni et al. (US Pub. 2010/0023506 A1) and Begeja et al. (US Pub. 2003/0088687 A1), do not teach “causing the relevant portion of the video content to be individually stored for subsequent viewing” and (ii) the “motivation to combine the references is not supported”.
In response, the examiner points out that Sahni teaches identifying and retrieving relevant portions of a video content based on user interest information (see Fig.5 (506), paragraph [0032], paragraph [0034] and paragraph [0064]). The relevant portions of a video content are being retrieved 
Begeja teaches identifying relevant portions of a video content and storing the portions as an attachment for subsequent viewing (see Fig.8 (810,820), Fig.10 (1035,1045,1050), paragraph [0101] and paragraphs [0107-0108]). Begeja further teaches that the relevant portions can be stored at a computing device for later retrieval, viewing and sharing (see paragraph [0038]). This suggests that the relevant portions of a video content are being individually stored at a computing device for subsequent viewing.
Sahni and Begeja teach retrieving relevant portions of a video content through extracted or determined user interest information. The motivation to combine Begeja’s teaching with Sahni’s would to include a process or step for storing specific portions of a video content or video clips that are of interest to a specific user for later retrieval, viewing and sharing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US Pub. 2010/0023506 A1) in view of Begeja et al. (US Pub. 2003/0088687 A1).
Regarding Claim 1, Sahni teaches a method (see Fig.1 and paragraph [0029]), comprising:

parsing, from the video content, the text component (see Fig.5 (504) and paragraph [0054], extracting text from metadata);
determining, based on parsed the text component, one or more topics associated with the content (see Fig.5 (504) and paragraph [0064], string comparison of context text in the metadata);
determining that at least one topic matches a topic of interest to a user (see Fig.5 (504) and paragraph [0064]);
determining, based on the at least one topic of interest, a relevant portion of the video content that is relevant to the topic of interest (see Fig.5 (506), paragraph [0032] and paragraph [0064]);
and transmitting , to a user device associated with the user, an indication that the portion of the content relevant to the topic of interest is stored (see Fig.6 (640), paragraph [0032] and paragraph [0066]).
Sahni fails to teach causing the relevant portion of the video content to be individually stored for subsequent viewing.
Sahni, however, teaches automatically causing relevant portions of a video content to be identified for retrieval (see Fig. 1 (192), paragraph [0032] and paragraph [0034]).
Begeja teaches storing a relevant portion of a video content for subsequent viewing (see Fig.8 (810,815), Fig.10 (1035), paragraph [0101] and paragraph [0107]).
At the time of the invention, it would have been obvious for one skilled to include to Sahni’s method the step for causing the relevant portion of the video content to be individually stored for subsequent viewing. The motivation would be to enable the user device to display specific portions or clips of a video content based on identified user interests, and to retrieve, view or share the portions or clips at a later time.
Claims 2 and 13, Sahni further teaches buffering the content, wherein causing the portion of the content relevant to the topic of interest to be stored comprises causing the buffered content to be individually stored as part of the portion of the content (see Fig,2 (252,202), paragraph [0052] and paragraph [0059], viewing video contents from network data source).
Regarding Claims 3 and 14, Sahni further teaches receiving, from the user device, input and determining the topic of interest based on the input (see Fig.5 (500,502) and paragraph [0064])
Regarding Claims 4 and 15, Sahni further teaches determining the topic of interest based on the input comprises suggesting the topic of interest based on the input and user information and receiving, from the user device, a selection of the topic of interest (see Fig.5 (506), Fig.6 (640), paragraph [0062] and paragraph [0066], presenting contents for user selection and viewing).
Regarding Claim 11, Sahni teaches wherein the content is a content stream associated with a linear content channel (see Fig.2 (202) and paragraph [0059], online YouTube video contents), but fails to teach wherein causing the relevant portion of the video content be individually stored for subsequent viewing occurs automatically without user interaction.
Sahni, however, teaches automatically causing relevant portions of a video content to be identified for retrieval (see Fig.1 (192), paragraph [0032] and paragraph [0034]).
Begeja teaches automatically storing a relevant portion of a video content for subsequent viewing (see Fig.8 (810,815), Fig.10 (1035), paragraph [0101] and paragraph [0107]).
At the time of the invention, it would have been obvious for one skilled to include to Sahni’s method the step for automatically causing the relevant portion of the video content to be individually stored for subsequent viewing without user interaction. The motivation would be to enable the user device to automatically display specific portions or clips of a video content based on identified user interests.
Regarding Claim 12, the rationale provided for the rejection of Claim 1 is incorporated herein.
s 5-9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US Pub. 2010/0023506 A1) in view of Begeja et al. (US Pub. 2003/0088687 A1), and in further view of Houh et al. (US Pub. 2007/0112837 A1).
Regarding Claims 5 and 16, Sahni and Begeja teach the method of Claim 1 but they fail to teach determining a portion of the content based on an association of at least one topic with a time range.
Houh, however, teaches determining a portion of the content based on an association of a topic with a time range (see Fig.6B (720,730) and paragraph [0022]).
At the time of the invention, it would have been obvious for one skilled in the art to include to the method of Claim 1 the step for determining a portion of the content based on an association of at least one topic with a time range. The motivation would be to extract a specific portion of a media content that is related to a specific topic for playback.
Regarding Claims 6 and 17, the rationale provided for the rejection of Claim 5 Is incorporated herein.
Regarding Claims 7 and 18, the rationale provided for the rejection of Claim 5 is incorporated herein.
Regarding Claim 8, the rationale provided for the rejection of Claim 5 is incorporated herein.
Regarding Claim 9, Sahni and Begeja teach the method of Claim 1 but they fail to teach monitoring the text component of the content for additional references to the matched topic; updating the first time for each instance of additional references to the matched topic occurring in the content; and causing the individually stored portion of the content to end at a predetermined time after the updated first time.
Sahni, however, teaches periodically updating the user metadata for a user-related content (see Fig.4 (404,406) and paragraph [0063]).

At the time of the invention, if would have been obvious for one skilled in the art to include to the method of Claim 1 the steps for monitoring the text component of the content for additional references to the matched topic: updating the first time for each instance of additional references to the matched topic occurring in the content; and causing the stored portion of the content to end at a predetermined time after the updated first time. The motivation would be to identify and extract portions of a media content for playback, based on updated user interest information.
Regarding Claim 20, Sahni teaches a method (see Fig. 1 and paragraph [0029]), comprising:
receiving a message comprising a topic and a reference to a video content (see Fig.2 (202), Fig.5 (502), paragraph [0038] and paragraph [0064], media content and metadata identifying topic);
determining, based on the message, that at least one topic matches a topic of interest to a user (see Fig.5 (504) and paragraph [0064]);
determining, based on the at least one topic, a portion of the content relevant to the topic of interest (see Fig.5 (506) and paragraph [0064]);
and transmitting, to a user device associated with the user, an indication that the portion of the content relevant to the topic of interest is individually stored (see Fig.6 (640) and paragraph [0066]).
Sahni fails to teach determining a portion of the content at a specific time prior to a first time; and causing the portion of the content relevant to the topic of interest to be individually stored for subsequent viewing.
Sahni, however, teaches automatically causing relevant portions of a video content to be identified for retrieval (see Fig.1 (192), paragraph [0032] and paragraph [0034]).
Begeja teaches storing a relevant portion of a video content for subsequent viewing (see Fig.8 (810,815), Fig.10 (1035), paragraph [0101] and paragraph [0107]).

At the time of the invention, it would have been obvious for one skilled in the art to include to Sahni’s method the step for causing the relevant portion of the video content to be individually stored for subsequent viewing. The motivation would be to enable the user device to display specific portions or clips of a video content based on identified user interests, and to retrieve, view or share the portions or clips at a later time..
It is further obvious for one skilled in the art to include to Sahni’s method the step for determining a portion of the content at a specific time prior to a first time. The motivation would be to extract a specific portion of a media content that is related to a specific topic for playback.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US Pub. 2010/0023506 A1) in view of Begeja et al. (US Pub. 2003/0088687 A1), and in further view of Shah et al. (US Pub. 2014/0074866 A1).
Regarding Claims 10 and 19, Sahni and Begeja teach the method of Claim 1 but they fail to teach parsing closed captions of the content.
Shah, however, teaches extracting metadata information from closed captions of a media content to identify a topic of the content (see paragraph [0022]).
At the time of the invention, it would have been obvious for one skilled in the art to include to the method of Claim 1 the step for parsing the closed captions of the content. The motivation would be to extract topic information from the metadata of video contents.
Examiner’s Note: The examiner found additional prior art references that were not cited for the office action, but are relevant to the current invention. The examiner believes the following references teach the limitations found in the independent claims (Claims 1, 12 and 20).
1. Reiley et al. (US Pub. 2013/0325869 A1)
2. Reiley et al. (US Pub. 2013/0326406 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672